           21-30070-hcm Doc#26 Filed 02/16/21 Entered 02/16/21 18:30:49 Main Document Pg 1 of 2


 Fill in this information to identify your case:

  Debtor 1                   Benjamin              Joe                  Giron
                             First Name            Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name          Last Name

  United States Bankruptcy Court for the:                        Western District of Texas

  Case number                           21-30070                                                                                           ❑    Check if this is an
  (if known)                                                                                                                                    amended filing


Official Form 122B
Chapter 11 Statement of Your Current Monthly Income                                                                                                                   04/20
You must file this form if you are an individual and are filing for bankruptcy under Chapter 11. If more space is needed, attach a separate sheet to this form. Include
the line number to which the additional information applies. On the top of any additional pages, write your name and case number (if known).


 Part 1: Calculate Your Current Monthly Income

 1.   What is your marital and filing status? Check one only.
      ✔ Not married. Fill out Column A, lines 2-11.
      ❑
      ❑ Married. Fill out both Columns A and B, lines 2-11.
      ❑ Married and your spouse is NOT filing with you. Fill out Column A, lines 2-11.
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy
        case.11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount
        of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any
        income amount more than once. For example, if both spouses own the same rental property, put the income from that property in one column only. If
        you have nothing to report for any line, write $0 in the space.
                                                                                                                 Column A              Column B
                                                                                                                 Debtor 1              Debtor 2 or
                                                                                                                                       non-filing spouse

 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                                          $0.00
    payroll deductions).

 3. Alimony and maintenance payments. Do not include payments from a spouse.                                                $0.00


 4. All amounts from any source which are regularly paid for household expenses of
    you or your dependents, including child support. Include regular contributions from
    an unmarried partner, members of your household, your dependents, parents, and roommates. Do
    not include payments from a spouse. Do not include payments you
    listed on line 3.                                                                                                       $0.00


 5. Net income from operating a business, profession, or
    farm                                                                 Debtor 1           Debtor 2
                                                                         $37,199.99             $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                    -    $30,743.80     -       $0.00

                                                                          $6,456.19             $0.00   Copy
      Net monthly income from a business, profession, or farm                                                          $6,456.19
                                                                                                        here →


 6. Net income from rental and other real property                       Debtor 1           Debtor 2
                                                                                $0.00           $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                    -           $0.00   -       $0.00

                                                                                $0.00           $0.00   Copy
      Net monthly income from rental or other real property                                                                 $0.00
                                                                                                        here →




Official Form 122B                                               Chapter 11 Statement of Your Current Monthly Income                                                  page 1
            21-30070-hcm Doc#26 Filed 02/16/21 Entered 02/16/21 18:30:49 Main Document Pg 2 of 2

 Debtor 1                     Benjamin                          Joe                                   Giron                                   Case number (if known) 21-30070
                             First Name                         Middle Name                               Last Name



                                                                                                                                   Column A              Column B
                                                                                                                                   Debtor 1              Debtor 2 or
                                                                                                                                                         non-filing spouse
      7. Interest, dividends, and royalties                                                                                                    $0.00

      8. Unemployment compensation                                                                                                             $0.00
            Do not enter the amount if you contend that the amount received was a benefit under
            the Social Security Act. Instead, list it here: ..................................................        ↓
            For you....................................................................................                   $0.00
            For your spouse......................................................................

      9. Pension or retirement income. Do not include any amount received that was a benefit
         under the Social Security Act. Also, except as stated in the next sentence, do not include
         any compensation, pension, pay, annuity, or allowance paid by the United States
         Government in connection with a disability, combat-related injury or disability, or death of a
         member of the uniformed services. If you received any retired pay paid under chapter 61 of
         title 10, then include that pay only to the extent that it does not exceed the amount of retired
         pay to which you would otherwise be entitled if retired under any provision of title 10 other
         than chapter 61 of that title.                                                                                                        $0.00

      10. Income from all other sources not listed above. Specify the source and amount. Do
          not include any benefits received under the Social Security Act; payments made under
          the Federal law relating to the national emergency declared by the President under the
          National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus
          disease 2019 (COVID-19); payments received as a victim of a war crime, a crime
          against humanity, or international or domestic terrorism; or compensation, pension, pay,
          annuity, or allowance paid by the United States Government in connection with a
          disability, combat-related injury or disability, or death of a member of the uniformed
          services. If necessary, list other sources on a separate page and put the total below




            Total amounts from separate pages, if any.                                                                             +                      +
                                                                                                                                           $6,456.19                            =       $6,456.19
      11. Calculate your total average monthly income. Add lines 2 through 10 for each                                                                    +
          column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                                    Total average
                                                                                                                                                                                    monthly income




 Part 2: Sign Below




   By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.


   ✘ /s/ Benjamin Joe Giron
       Signature of Debtor 1


       Date 02/16/2021
                  MM/ DD/ YYYY




Official Form 122B                                                                              Chapter 11 Statement of Your Current Monthly Income                                          page 2
